Title: [Notes of Debates, Continued] Oct. 12.
From: Adams, John
To: 


       Report, on Trade, considered in a Committee of the whole.
       Lee. It has been moved to bring the debate to one Point, by putting the Q. whether the Custom houses shall be shut up, and the officers discharged from their several Functions. This would put N. York, N.C., lower Counties and Georgia upon the same Footing with the other Colonies.
       I therefore move you, that the Custom Houses be shut, and the officers discharged. This will remove Jealousies and Divisions.
       Zubly. The Measure, We are now to consider, extreamly interesting. I shall offer my Thoughts. If We decide properly, I hope We shall establish our Cause—if improperly, We shall overthrow it, altogether.
       1st Proposition. Trade is important. 2. We must have a Reconciliation with G.B. or the Means of carrying on the War. An unhappy day when We shall
       A Republican Government is little better than Government of Devils. I have been acquainted with it from 6 Years old.
       We must regulate our Trade so as that a Reconciliation be obtained or We enabled to carry on the War.
       Cant say, but I do hope for a Reconciliation, and that this Winter may bring it. I may enjoy my Hopes for Reconciliation, others may enjoy theirs that none will take Place.
       A Vessell will not go, without Sails or Oars. Wisdom is better than Weapons of War. We dont mean to oppose G.B. merely for Diversion. If it is necessary that We make War, and that we have the Means of it, This Continent ought to know what it is about. The Nation dont. We ought to know what they mean to be about. We ought to have Intelligence of the Designs. K. of Prussia and Count Daune march’d and counter march’d untill they could not impose upon Each other any more. Every Thing We want for the War are Powder and Shot.
       2d Thing necessary that We have Arms and Ammunition.
       3. We must have Money. The Continent’s Credit must be supported. We must keep up a Notion that this Paper is good for Something. It has not yet a general Circulation. The Mississippi Scheme in France and the South Sea Scheme in England were written for our Learning. An hundred Million fell in one day. 20 Men of War may block up the Harbour of N. York, Delaware River, Cheasapeak Bay, the Carolinas and Georgia.
       Whether We can raise a Navy is an important Question. We may have a Navy—and to carry on the War We must have a Navy. Can We do this without Trade? Can we gain Intelligence without Trade. Can We get Powder without Trade? Every Vessell you send out is thrown away. N. England where the War is may live without Trade. The Money circulates there—they may live. Without Trade our People must starve. We cannot live. We cannot feed or cloath our People. My Resolution was that I would do and suffer any Thing rather than not be free. But I resolved not to do impossible Things.
       If We must trade, We must trade with Somebody, and with Somebody that will trade with us, either with foreigners or G.B. If with foreigners, We must either go to them or they must come to us. We cant go to them if our Harbours are shut up. I look upon the Trade with foreigners as impracticable. St. Lawrence being open is a Supposition.
       N. England People last War went to Cape Francois.
       Spaniards are too lazy to come to Us.
       If We cant trade with foreigners we must trade with G. Britain. Is it practicable. Will it quit cost. Will it do more hurt than good. This is breaking our Association. Our People will think We are giving Way and giving all up. They will say one mischivous Man has overset the whole Navigation. I speak from Principle. It has been said here that the Association was made in terrorem.
       Gadsden. 2ds. Lees Motion, and affirms that We can carry on Trade from one End of the Continent to the other.
       Deane. Custom house Officers discharged! Were they ever in our Pay, in our service. Let em stand where they are. Let this Congress establish what Offices they please. Let the others die. I think that all the Colonies ought to be upon a footing. We must have Trade. I think We ought to apply abroad. We must have Powder and Goods. We cant keep our People easy without.
       Lee. The Gentleman agrees that all ought to be upon a Footing. Let him shew how this can be done without shutting the Customhouses.
       Jay. This should be the last Business We undertake. It is like cutting the Foot to the shoe, not making a shoe for the Foot. Let Us establish a System first.
       I think We ought to consider the whole, before We come to any Resolutions. Now Gentlemen have their Doubts whether the N. Exportation was a good Measure. I was last Year, clear vs. it. Because the Enemy have burn’d Charlestown, would Gentlemen have Us burn N. York? Let us lay every Burden as equal on all the Shoulders that We can. If Providence or Ministry inflict Misfortunes on one, shall We inflict the same on all? I have one Arm sore—why should not the other Arm be made sore too? But Jealousies will arise. Are these reasonable? Is it politick? We are to consult the general Good of all America. Are We to do hurt to remove unreasonable Jealousies. Because Ministry have imposed hardships on one, shall We impose the same on all. It is not from affection to N. York, that I speak. If a Man has lost his Teeth on one side of his Jaws, shall he pull out the Teeth from the other that both sides may be upon a Footing? Is it not realizing the Quarrell of the Belly and the Members? The other Colonies may avail themselves of the Custom houses in the exempted Colonies.
       Lee. All must bear a proportional share of the Continental Expence. Will the exempted Colonies take upon themselves the whole Expence. V. pays a sixth Part, the lower Counties an 80th.—yet lower Counties may trade, V. not. The Gentleman exercised an Abundance of Wit to shew the Unreasonableness of Jealousies. If this ministerial Bait is swallowed by America another will be thrown out.
       Jay. Why should not N.Y. make Money, and N. Jersey not. One Colony can cloath them.
       McKean. I have 4 Reasons for putting the favoured Colonies upon a footing with the rest. 1st. is to disappoint the Ministry. Their design was insidious. 2. I would not have it believed by Ministry or other Colonies that those Colonies had less Virtue than others. 3. I have a Reconciliation in View, it would be in the Power of those Colonies, it might become their Interest to prolong the War. 4. I believe Parlia­ment has done or will do it for us, i.e. put us on the same footing. I would choose that the exempted Colonies should have the Honour of it. Not clear that this is the best Way of putting them upon a Footing. If We should be successfull in Canada, I would be for opening our Trade to some Places in G.B., Jamaica, &c.
       J. Rutledge. Wonders that a Subject so clear, has taken up so much Time. I was for a general Non Exportation. Is it not surprizing, that there should so soon be a Motion for breaking the Association. We have been reproached for our Breach of Faith in breaking the Non Importation. I have the best Authority to say that if We had abided by a former Non Imp. We should have had redress. We may be obliged hereafter to break the Association, but why should We break it before We feel it. I expected the Delegates from the exempted Colonies would have moved to be put upon the same footing.
       Dont like shutting the C. Houses and discharging the Officers—but moves that the Resolution be, that People in York, N. Car., Georgia and lower Counties dont apply to the Custom house.
       Zubly. Georgia is settled along Savanna River, 200 miles in Extent, and 100 mile the other Way. I look upon it the Association alltogether will be the Ruin of the Cause. We have 10,000 fighting Indians near us. Carolina has already smuggled Goods from Georgia.
       Chase. I will undertake to prove that if the Revd. Gentlemans Positions are true and his Advice followed, We shall all be made Slaves. If he speaks the Opinion of Georgia I sincerely lament that they ever appeared in Congress. They cannot, they will not comply!—Why did they come here? Sir We are deceived. Sir We are abused! Why do they come here? I want to know why their provincial Congress came to such Resolutions. Did they come here to ruin America. That Gentlemans Advice will bring Destruction upon all N. America. I am for the Resolution upon the Table. There will be Jealousies, if N.Y. and the other exempted Colonies are not put upon a footing.
       It is not any great Advantage to the exempted Colonies. What can they export that will not be serviceable to G.B. and the West Indies.
       The exports of N. Car. are of vast Importance to G.B. If these Colonies are in Rebellion, will not their Effects be confiscated, and seized even upon the Ocean.
       Arms and Ammunition must be obtained by what is call’d Smuggling. I doubt not We shall have the Supply. Leaving open N. York &c. will prevent our getting Arms and Ammunition.
       Houstoun. Where the Protection of this Room did not extend, I would not set very tamely.
       
       Chase. I think the Gentleman ought to take offence at his Brother Delegate.
       Wythe. Agrees with the Gentleman from N. York that We dont proceed regularly. The Safety of America depends essentially on a Union of the People in it. Can We think that Union will be preserved if 4 Colonies are exempted. When N. York Assembly did not approve the Procedings of the Congress it was not only murmured at, but lamented as a Defection from the public Cause. When Attica was invaded by the Lacedemonians, Pericles ordered an Estate to be ravaged and laid waste because he tho’t it would be exempted, by the Spartan King.
       Nothing was ever more unhappily applied, than the fable of the Stomach and the Limbs.
       Sherman. Another Argument for putting sentence unfinished
      